                      Case 1:19-cv-06754-KPF Document 38 Filed 12/11/20 Page 1 of 2




                                                                              MEMO ENDORSED
JAMES E. JOHNSON                             THE CITY OF NEW YORK                                  LAURA IHEANACHOR
Corporation Counsel                                                                            Assistant Corporation Counsel
                                             LAW DEPARTMENT                                                    (212) 356-2368
                                                                                                          Fax: (212) 356-3509
                                                 100 CHURCH STREET                                     liheanac@law.nyc.gov
                                                 NEW YORK, NY 10007


                                                                      December 7, 2020



        BY ECF
        Honorable Katherine Polk Failla
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                                       Re:    Michael Taylor v. City of New York, et al.
                                              19 Civ. 6754 (KPF) (HBP)

        Your Honor:

               I am an Assistant Corporation Counsel in the Special Federal Litigation Division of the
        New York City Law Department, and the attorney assigned to the defense of the above-
        referenced matter. Defendants City of New York, Richard Alvarez, Anthony Chow, Fernando
        Bonilla, and Thomas Fabrizi (“City Defendants”) write to inform the Court that plaintiff has not
        complied with the Court’s November 9, 2020 Order instructing him to provide defendants with
        certain authorizations and information and to respectfully request that Your Honor order plaintiff
        to provide the previously so ordered authorizations and information by a date certain.

                Presently, discovery in this matter is set to close on December 21, 2020. By way of
        background, on October 21, 2020, plaintiff filed a motion for reconsideration of the Court’s
        October 13, 2020 Order directing him to respond to certain of defendants’ discovery demands.
        (ECF No. 31) On October 27, 2020, defendants filed their opposition to defendants’ motion for
        reconsideration. (ECF No. 35) On November 9, 2020, the Court issued an Order granting
        plaintiff’s motion in part and denying in part. (ECF No. 36) Specifically, the Court ordered
        plaintiff to provide defendants with authorizations for plaintiff’s: (1) criminal records sealed
        pursuant to C.P.L. 160.50; (2) parole records; (3) unemployment records; (4) income tax returns
        for the past five (5) years; and (5) medical and psychological treatment for the past five (5) years.
        Additionally, plaintiff was directed to identify all medical providers who have rendered
        treatment to him in the past ten (10) years.
            Case 1:19-cv-06754-KPF Document 38 Filed 12/11/20 Page 2 of 2




          Defendants contacted plaintiff by email on November 13, 2020, to inquire into the status
   of the production of the so ordered authorizations and information. To date, plaintiff has not
   responded to defendants’ inquiry or provided any responsive documents or information. Given
   the approaching discovery deadline, defendants are not in a position to complete discovery,
   including conducting plaintiff’s deposition, without the underlying documents for which
   defendants are still awaiting executed authorizations.

           Based on the foregoing, defendants respectfully request that Your Honor order plaintiff to
   provide the authorizations and information that the Court so ordered on November 9, 2020 by a
   date certain.

                  Thank you for your consideration herein.

                                                               Respectfully submitted,

                                                               Laura Iheanachor /s
                                                               Laura Iheanachor
                                                               Assistant Corporation Counsel

   cc:    Samuel C. DePaola, Esq. (By ECF)
          Attorney for Plaintiff



The Court is in receipt of Defendants' letter dated December 7, 2020.
(Dkt. #37). To date, Plaintiff has not filed a response. Defendants'
motion is GRANTED. To the extent Plaintiff is still not in compliance
with the Court's Order dated November 9, 2020 (Dkt. #36), Plaintiff is
hereby ORDERED to comply by January 15, 2021. Plaintiff is cautioned
that failure to comply will be viewed through the lens of the Court's
contempt powers, and may result in sanctions, including dismissal.

Dated:      December 11, 2020                         SO ORDERED.
            New York, New York



                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE
